ORDER
Kenneth Crum appeals from the judgment sustaining the Director of Revenue’s administrative sanction of his driver’s license pursuant to section 302.535 (2001), RSMo. He raises two points. First, he argues that the arresting officer lacked probable cause to believe that Crum was driving his vehicle in an intoxicated condition. Secondly, he contends that the trial *456court ignored “alcohol curve” expert testimony that Crum’s alcohol level at the time of arrest could have been below .08.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).